DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Savicki, Jr.  et al (USPN 7,736,175).
	Regarding claim 1, Savicki discloses a connector (20)  for use with a GFCI receptacle (30), the connector comprising:

a body (e.g. 210, see figures 9);
a latch (202) configured to couple the body to the GFCI receptacle (30, see figure 4);
a first blade (e.g. 205, 206, see figures 9, 13) supported by and extending from the body;
a second blade (a second blade 205, 206, see figure 13-14) supported by and extending from the body;
wherein when the body is coupled to the GFCI receptacle, the first blade is received by a first mating terminal (442) of the GFCI receptacle and the second blade is received by a second mating terminal (422) of the GFCI receptacle to electrically couple the receptacle to a downstream device (see figures 3, 9).
Regarding claim 2, Savicki discloses wherein each of the first and second blades (206)  are L-shaped (see figure 14).
Regarding claim 3, Savicki discloses wherein each of the first and second blades include a first end, a second end, and a bend (205) between the first end and the second end.
Regarding claim 5, Savicki discloses a first wire (12a) extending from the body and in electrical communication with the first blade (442), and a second wire (12B) ) extending from the body and in electrical communication with the second blade (422), the first and second wires configured to electrically communicate with a downstream device (such as the first and second wires 12a-b electrically communicates downstream device via feed-through cable, see figure 9).
Allowable Subject Matter
2.	Claims 6-21 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A receptacle comprising: a third set of terminals positioned within the housing, the third set of terminals configured to provide ground fault protection to a downstream device, the third set of terminals including a first terminal being accessible through the first aperture and a second terminal being accessible through the second aperture as recited in claim 6.
A receptacle assembly comprising: a third set of terminals positioned within the housing, the third set of terminals configured to provide ground fault protection to a downstream device, the third set of terminals including a first terminal being accessible through the first aperture and a second terminal being accessible through the second aperture; and a connector removably coupleable to the housing to electrically couple the receptacle to one or more downstream devices, the connector including a first terminal and a second terminal, the first terminal being complementary to one of the first and second terminals of the third set of terminals and the second terminal being complementary to the other of the first and second terminals of the third set of terminals as recited in claim 11.
3.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836